Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest an optical film laminating system that comprises a control unit which sets, in accordance with attachment conditions, an optical film laminating mode in respect to the panel to at least one of a first mode in which the panel and the optical film are inputted together between the first roller unit and the second roller unit so that the optical film is laminated on the panel, and a second mode in which the second panel conveying unit holds the panel by suction while it conveys the panel and the optical film through the laminating unit, and the panel and optical film engages any one of the first roller unit and the second roller unit, so that the optical film is laminated on the panel, where the control unit is configured to select either the first mode or the second mode based upon attachment position precision 
Kitada et al (US 2009/0199950), the closest prior art, discloses an optical film laminating system comprising a first panel conveying unit which includes multiple conveying rollers that support a lower portion of the panel and convey the panel, a laminating unit, a control unit and a drive unit. Kitada does not teach or suggest an optical film laminating system that comprises a control unit which sets, in accordance with attachment conditions, an optical film laminating mode in respect to the panel to at least one of a first mode in which the panel and the optical film are inputted together between the first roller unit and the second roller unit so that the optical film is laminated on the panel, and a second mode in which the second panel conveying unit holds the panel by suction while it conveys the panel and the optical film through the laminating unit, and the panel and optical film engages any one of the first roller unit and the second roller unit, so that the optical film is laminated on the panel, where the control unit is configured to select either the first mode or the second mode based upon attachment position precision requirements of the optical film in respect to the panel, and the attachment position precision required in the second mode is higher than the attachment position precision required in the first mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746